Citation Nr: 0429178	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for bilateral tinnitus.

2.  Entitlement to a compensable evaluation for the residuals 
of gunshot wound (GSW) left thigh, with retained small 
foreign body in popliteal space.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1947 to May 
1948, and from November 1950 to August 1951.  Field service 
medical records reflect that the veteran was awarded the 
Purple Heart Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision and letter declining to reopen 
the previously denied claim for service connection for 
bilateral tinnitus rendered in July 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In his notice of disagreement, submitted in July 2002, the 
veteran claimed entitlement to service connection for a left 
knee disability, as secondary to his service-connected 
residuals of GSW, left thigh.  In addition, in his VA Form 9, 
submitted in March 2003, the veteran again requested to 
reopen his previously denied claim for bilateral hearing 
loss.

These claims are referred to the RO for appropriate action.

As will be explained below, the Board is remanding the issue 
of entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) for the scar that is the residual of 
the veteran's gunshot wound, left thigh, with small foreign 
body in popliteal space.  This issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By a letter dated in April 1994, the RO notified the 
veteran that it declined to reopen the previously denied 
claim for service connection for bilateral tinnitus.  Notice 
was given to the veteran by letter dated in the same month.  
He did not appeal this decision.

2.  The additional evidence received since the April 1994 
decision not to reopen the previously denied claim is new 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for bilateral tinnitus.

3.  The medical evidence establishes that the veteran 
manifests bilateral tinnitus that is the result of acoustic 
trauma incurred during his period of active service.

4.  The medical evidence establishes that the service-
connected residuals of GSW to the left thigh is manifested by 
a scar that is approximately 8 inches in length and 1 inch 
wide, with numbness.


CONCLUSIONS OF LAW

1.  The April 1994 decision declining to reopen the previous 
decision denying entitlement to service connection for 
bilateral tinnitus is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral tinnitus is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The criteria for service connection for bilateral 
tinnitus are met.  38 U.S.C.A. § 1110, 1154, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2003).

4.  The criteria for an evaluation of 10 percent, and no 
greater, for the residual scar of the inservice GSW to the 
left thigh, with small foreign body in popliteal space, are 
met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.326(a), 4.1, 4.3, 4.7, 
4.31, 4.41, 4.118 Diagnostic Code 7804 (2001-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim of service 
connection for bilateral tinnitus was submitted on August 31, 
2001 and received at the RO in September 2001, these new 
regulations apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for bilateral 
tinnitus.  No additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

In an April 1994 letter, the RO declined to reopen the 
previous, July 1992, denial of service connection for 
bilateral tinnitus.  The previous, July 1992, rating decision 
observed that while current medical evidence reflected a 
diagnosis of tinnitus, the medical evidence did not provide 
an etiological basis, or link, between the tinnitus-
diagnosed many years after his discharge from active 
service-and his active service.  Service medical records, 
while showing that the veteran did sustain gunshot wounds in 
combat, are absent any abnormalities, defects, diagnoses, or 
other findings of any hearing impairment, including tinnitus.  
Private medical evidence in the form of an evaluation and 
opinion dated in May 1992 and proffered by Robin E. Auerbach, 
M.S.C., CCC-A, Audiologist, demonstrated diagnoses of 
sensorineural hearing loss and tinnitus, but stated only 

The configuration of this hearing loss 
appears to be consistent with a 
combination of presbycusis and exposure 
to high intensity noise.

... tinnitus most likely arises from the 
damage to chochlea.

The audiologist referenced the veteran's reported history of 
noise exposure.  However, in addition to not attributing the 
veteran's hearing impairment solely to the averred acoustic 
trauma during active service, the audiologist did not 
indicate that she or he had reviewed the veteran's medical 
records.  Accordingly, the RO then concluded that this 
opinion was not probative.  In his claim to reopen, the 
veteran submitted copies of this opinion and copies of old 
audiological examination reports dated in April 1987 and 
April 1988 that had also been of record at the time of the 
previous July 1992 decision.

As the veteran submitted copies of records that had been of 
record before and considered in the July 1992 decision, the 
RO concluded in the April 1994 letter that the veteran had 
presented no evidence since the July 1992 rating decision 
that would establish that his diagnosed tinnitus was casually 
related to his active service.  Therefore, service connection 
was not warranted.  The veteran did not appeal this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001).  If the claim is reopened, 
the VA must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (effective from 
August 29, 2001).

Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In the instant case, the Board finds that evidence submitted 
since the April 1994 letter provides a sufficient basis to 
reopen the previously denied claim.  This evidence includes 
VA treatment records dated in February 2003.

This evidence was not of record at the time of the April 1994 
letter and is, therefore, new.  As to the materiality of the 
newly submitted evidence, the Board notes VA treatment shows 
complaints of and treatment sought for tinnitus.  Noting that 
she had reviewed the veteran's past audiograms, the reviewing 
physician, Allison L. McCrory, M.D. and resident surgeon, 
diagnosed tinnitus and offered the following opinion:

This tinnitus is temporally related to a 
time at which [the veteran] experienced 
the majority of his acoustic trauma with 
unprotected gun firing.

The diagnosis of tinnitus, with an onset linked to the 
acoustic trauma the veteran sustained during active service 
presents a reasonable possibility of substantiating the 
veteran's claim.

Thus, the Board finds that evidence submitted since the April 
1994 decision provides a basis to reopen this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for tinnitus.


II.  Service Connection and Increased Rating

During the course of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case, and the supplemental 
statements of the case.

Concerning the claim for service connection for bilateral 
tinnitus, the Board notes that the claim was adjudicated by 
the RO as one involving new and material evidence to reopen a 
previously denied claim.  As such, the RO did not provide the 
regulations concerning service connection in either the 
statement of the case or the supplemental statement of the 
case.  Nonetheless, the RO carefully explained the principals 
governing service connection in both VCAA letters, and fully 
explained to the veteran the type of evidence required to 
succeed in his claim.  Moreover, by this decision, the Board 
is granting the claim for service connection for bilateral 
tinnitus, hence any failure on the RO's part to explain the 
regulations or obtain the evidence is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Similarly, the Board notes that the regulations governing the 
evaluation of skin were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002), but the veteran 
was not given notice of the revised regulations.  However, as 
explained below, the Board is granting the benefit sought on 
appeal, and is remanding for further development the issue of 
entitlement to an extracurricular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  Hence the Board finds no prejudice in 
proceeding with the veteran's claim absent notification of 
these changes in law.  See Bernard, supra.

The VCAA letters the RO sent the veteran in February 2002 and 
February 2004 addressed the veteran's claims of entitlement 
to service connection (rather than increased evaluation) and 
new and material evidence, respectively.  No VCAA letter was 
sent concerning the veteran's claim for an increased 
evaluation.  Notwithstanding, the September 2002 statement of 
the case spelled out the requirements of the VCAA and what 
the VA would do to assist the veteran.  In addition, this 
document also informed the veteran of what evidence he was to 
provide to VA, which evidence VA would attempt to obtain on 
his behalf, and spelled out the requirements of the VCAA and 
what the VA would do to assist him.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

The veteran was given the opportunity to identify additional 
relevant evidence that might substantiate his claim.  In 
February 2002 and July 2003, the veteran responded that he 
had no further evidence to submit.  However, in his July 2002 
notice of disagreement, the veteran stated that he had 
received treatment at the VA Medical Center (MC) in 
Birmingham, Alabama, for his hearing impairment.  In March 
2003, the veteran himself submitted a VA treatment entry 
dated in February 2003.  Yet the RO did not obtain these 
records, nor did it offer the veteran a VA examination to 
determine the nature, extent, and etiology of his bilateral 
tinnitus.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  VA must 
also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, as noted above, 
the RO did not obtain all medical treatment records of which 
it was notified.  In addition, while the veteran was provided 
VA examinations for his service-connected residuals of GSW, 
left thigh, in May 2002, he was not afforded examination for 
his claimed hearing disabilities.  Notwithstanding, the Board 
finds it may grant the veteran's claim to reopen the 
previously denied claim for service connection for bilateral 
tinnitus and grant the claim without the identified treatment 
records or examination for hearing disability.  Similarly, by 
this decision, the Board is granting the veteran's clam for 
increased evaluation for the scar that is the residual of his 
inservice GSW and is remanding for further development 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  Hence, the Board finds no prejudice in 
proceeding with either claim.  See Bernard, supra.

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the February 2004 letter did request a 
response within 60 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran's accredited representative did provide 
additional argument after that deadline, that information was 
readily accepted by the VA, and the representative indicated 
that the claim was ready for Board adjudication.

An amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. 
§  ____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, the initial agency of original jurisdiction 
(AOJ) decisions were made subsequent to November 9, 2000, the 
date the VCAA was enacted.  Yet, the VCAA notification 
letters were, for reasons described above, inadequate and 
resolved only partially with the issuance of the September 
2002 statement of the case.  Nonetheless, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing or adequacy of the VCAA notice requirement with regard 
to the issues discussed on appeal was harmless error.  In 
addition, although the VCAA notice letter that was provided 
to the appellant does not contain the "fourth element" per 
se, the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
As noted above, the veteran's last statement to the RO, dated 
in July 2003, was that he had no further evidence to submit.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, because the veteran's claims 
are either being granted or remanded for further development, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Thus, 
the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Service Connection

As discussed above, the Board has granted the veteran's claim 
to reopen the claim for service connection for bilateral 
tinnitus.  The issue now before the Board is that of 
entitlement to service connection for bilateral tinnitus.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  There must be evidence of a disease or injury 
and a present disability which is attributable to such 
disease or injury.  Rabideau v.  Derwinski, 2 Vet. App. 141, 
143 (1992).  

The veteran avers that his currently diagnosed tinnitus is 
the result of acoustic trauma he sustained in combat during 
the second period of active service, in Korea.

Service medical records show the veteran's hearing was 
measured at 15 of 15, whispered voice, bilaterally at 
discharge from his first period of active service, in May 
1948.  In April 1951, he sustained multiple wounds from 
missiles, then described as shell fragments, to his right 
forearm, right leg, left leg, and back, for which he was 
awarded the Purple Heart Medal.  Yet, his medical examination 
report at discharge in August 1951, reflects hearing again at 
15 of 15, whispered voice, bilaterally.  There were no 
findings of tinnitus.

In July 1952, the veteran underwent VA examination.  The 
report shows hearing at 20 of 20, conversational voice, 
bilaterally.  There were no findings of tinnitus.

Thereafter, the first medical evidence of hearing impairment 
is a statement from the veteran's treating physician dated in 
January 1960, which the veteran submitted in support of a 
claim for hearing loss, dated in February 1960.  The 
physician, T.L. Parry, M.D., notes that the veteran manifests 
hearing loss and indicates a reported history of concussion 
with loss of consciousness in Korea.  A second medical 
statement, proffered by P.B. DeMaine, M.D. and dated in March 
1960, is also of record and reflects a diagnosis of marked 
hearing loss in both ears.  The physician indicates that he 
referred the veteran to Dr. Parry, an ear specialist, who 
then opined that the veteran manifested:

Early 8th nerve deafness, bilateral, 
probably due to concussion and excessive 
noise damage during war.

A lay statement, dated in March 1960, is also of record, and 
gives an eye-witness report of the following incident.

Acting in the capacity of platoon leader, 
I was there.  A member of F Company 19th 
Infantry Regiment in Korea.  [The 
veteran] was a member of this platoon.  
It was about the month of March in the 
year 1951* (the exact day I can't recall) 
that this unit was engaged with an enemy 
force, having been assigned a mission of 
sieze (sic) and occupy terrain contained 
by the enemy.  During this tactical 
engagement this platoon was subjected to 
a heavy barrage of mortar fire which 
caused a number of casualties, one being 
[the veteran] himself.  Being struck down 
by shell burst and shell fragment.  [The 
veteran] was unconscious for a time and 
bleeding from what appeared to be 
fragment wounds, and was evacuated to 
Medical facilities  It was quite evident 
that [the veteran] was seriously injured, 
though not being a medical specialist I 
was not able to determine the full extent 
of his injury.  The mortar shell that 
caused the damage to this man was with-in 
10 feet of him.

A handwritten note on the bottom of the page explains that 
the exact date of the incident was April 13, 1951.  This lay 
statement concurs with events as recorded in the veteran's 
medical records.

In September 1960, the veteran offered a sworn statement 
describing his three months in combat in Korea:

The heavy barrage of mortar fire which 
wounded me, knocked me unconscious 
temporarily ... I encountered hearing loss 
but the pain suffered from shrapnel in 
both legs and one arm, including severe 
headaches made loss of hearing secondary.

Being in combat for a period of apprx. 3 
months, I was subjected to numerous 
artillery and mortar barrages.  At one 
time a buddie (sic) was killed instantly 
from concussion grenades that was (sic) 
not over five feet away from me.  This 
explosion also blinded me and needless to 
say caused some loss of hearing.  (Sight 
was regained after a few minutes).

In November 1960, the veteran testified before a hearing 
panel at the local RO.  He described headaches but no 
specific symptoms concerning his hearing during his 
hospitalization inservice for his combat wounds.  After 
returning from this second period of active service, he 
testified that he continued his work as a brakeman for the 
railroad, where he had also been employed prior to his second 
period of active service.  He was there approximately two 
months and then was hired by a tire and rubber company.  He 
testified that he underwent an initial examination to include 
a hearing test.

The records of the hearing test the veteran underwent for 
employment could not be found, and the RO denied the 
veteran's claim for bilateral hearing loss in an April 1960 
rating decision.  The veteran appealed this decision to the 
Board, which confirmed the denial in an April 1961 decision.

In January 1990, the veteran attempted to reopen this claim 
and, in addition, claimed service connection for tinnitus, 
submitting the results of audiograms conducted in April 1987 
and April 1988.  The examiner indicated on the face of the 
tests that the results evidenced "nerve damage."  The 
veteran subsequently submitted the above mentioned May 1992 
private medical statement.  This is the first medical 
evidence of record of a diagnosis of tinnitus.  Of pertinent 
part are the following statements made by the audiologist, 
Dr. Auerbach:

[The veteran] stated that he has 
experienced hearing loss which resulted 
from acoustic trauma when a shell 
exploded near him while he served in the 
military.  He was seen by an ENT when he 
was 23 year of age and was told that 
there was a hearing loss in both ears, 
with the right ear being the worst ear, 
and that it was sensorineural.  [The 
veteran] states that the hearing loss has 
progressed somewhat and it is accompanied 
by constant tinnitus bilaterally for 
approximately the last eight years.  
Although [the veteran] did work at [a 
tire company], he worked in the office 
most of the time and did not have much 
exposure to high intensity noise.

The hearing loss is sensorineural and 
cannot be corrected through medical 
intervention.  The configuration of this 
hearing loss appears to be consistent 
with a combination of presbycusis and 
exposure to high intensity noise.  As is 
typical with acoustic trauma and noise 
induced hearing loss in general, the 
tinnitus most likely arises from the 
damage to cochlea.

As noted above, Dr. Auerbach's opinion, while supporting the 
theory that the veteran's hearing impairment is the result of 
acoustic trauma suffered during active service, nonetheless 
presents an uncertain picture.  First, the physician did not 
attribute the veteran's hearing impairment solely to the 
veteran's active service.  Second, the physician did not 
indicate that she or he had reviewed the medical evidence.  
As such, the physician's opinion, in and of itself, could not 
be relevant.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).

However, the record now contains a VA treatment entry dated 
in February 2003.  This entry both diagnoses bilateral 
tinnitus in the veteran, and links this disability to his 
active duty service.  Moreover, the examiner, Dr. McCrory, 
states that she has reviewed the veteran's past audiograms.

I reviewed past audiograms with [the 
veteran] and he has a bilateral 
sensorineural hearing loss that is most 
prominent in the high frequencies 
consistent with noise induced 
sensorineural loss changes.

This tinnitus is temporally related to a 
time at which [the veteran] experienced 
the majority of his acoustic trauma with 
unprotected gun firing.

Because the physician reviewed the veteran's audiograms in 
determining the date of onset of the veteran's hearing 
impairment, to include tinnitus, the Board finds Dr. 
McCrory's opinion to be probative.  In addition, Dr. 
McCrory's opinion is unequivocal.  She links the veteran's 
tinnitus directly to the "majority of [the veteran's] 
acoustic trauma with unprotected gun firing."

The veteran's reported history of acoustic trauma during 
active service in Korea is borne out by the medical evidence 
and lay testimony of record.  In addition, the current, 
February 2003, diagnosis of tinnitus and the physician's 
determining that the onset of this tinnitus is associated 
with the inservice acoustic trauma, is consistent with those 
opinions concerning the cause of the veteran's hearing loss 
and tinnitus from Dr. Auerbach, and concerning the cause and 
onset of the veteran's hearing loss from Drs. Parry, and 
DeMaine.  Of particular importance is the opinion by Dr. 
DeMaine, who opined directly that the veteran's hearing loss, 
described as "nerve deafness" was "probably due to 
concussion and excessive noise damage during war."  The 
notation of "nerve deafness" further concurs with the 
notation of "nerve damage" made on the veteran's results of 
audiograms conducted in April 1987 and April 1988.

The Board notes that while no one particular piece of 
evidence in this case was perhaps sufficient to grant the 
veteran's claim for service connection for tinnitus 
initially, the aggregate of medical opinions, service medical 
records, lay testimony, and recent diagnosis and opinion 
clearly support the grant of service connection for tinnitus.

Accordingly, and in consideration of the laws and regulations 
pertaining to wounds suffered in combat and the doctrine of 
reasonable doubt, service connection for bilateral tinnitus 
is granted.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.102 (2003).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran was initially service connected for the residuals 
of GSW, left thigh, in a July 1952 rating decision, based on 
medical evidence then of record.  This evidence included the 
reports of medical examination at discharge from both periods 
of the veteran's active service, and VA examination report 
dated in July 1952.  The report of medical examination at 
discharge from the veteran's second period of active service, 
dated in August 1951, reflects findings of an 1 inch by 5 
inch scar on the left popliteal fosse, with no symptoms.  The 
VA examination report evidences an 8 inch ragged, healed 
longitudinal scar in the left popliteal space, with no muscle 
atrophy.  A report of X-ray, conducted at the same time, 
reflects findings of left knee bones within normal limits, 
but a small metallic foreign body found in the postero-
lateral soft tissues of the distal left thigh.  The examiner 
diagnosed residuals of GSW, left popliteal space with no 
injury to nerve but retained foreign body.  The July 1952 
granted a noncompensable evaluation under Diagnostic Code 
7805 for a disability described as the residuals of GSW, left 
thigh, small foreign body in popliteal space, effective in 
August 1951.

Service medical records subsequently associated with the 
claims file show that the veteran sustained multiple shell 
fragment wounds to the right forearm, right leg, left leg, 
and back.  The wound on his left leg was described as 
superficial.  Field medical notes reflect that the wounds in 
general were debrided, the wound in the left popliteal space 
requiring ligature of the gastroc artery.  Delayed suture was 
accomplished.  Operative reports show that the wound was 
excised completely but no arterial injury was found.  No 
other muscle, nerve, or bone injury was described.

The noncompensable evaluation has been confirmed and 
continued to the present.

The veteran has appealed the noncompensable evaluation 
assigned his service-connected residual scar and contends 
that a higher evaluation is warranted therefor.  He avers 
that the scar is depressed, and tender, and that he has knee 
problems that have been medically attributed to this residual 
wound.

The Board has referred to the RO the claim for service 
connection for a left knee disability, as secondary to the 
service-connected GSW residuals, and will not therefore 
consider symptoms attributable to left knee in this decision.

In May 2002, the veteran underwent VA examination for 
muscles.  The veteran complained of numbness.  The medical 
examiner observed the veteran to exhibit no injury to bone, 
nerves, or vascular structures in the left thigh, and to 
exhibit no limitation of motion in the joints.  Muscle damage 
was described as semimembranosus and semitendonsus, without 
impairment to any specific muscle in the left thigh.  Results 
of X-rays reflected findings of metallic fragments.  The 
examiner diagnosed shrapnel wound of left popliteal space 
with resulting numbness.

The veteran underwent further examination for scars, also in 
May 2002.  The veteran again complained of numbness.  The 
examiner reported objective findings of no tenderness or 
adherence, good texture and no ulceration or breakdown of the 
skin.  No elevation or depression of the scar was found, and 
there was no underlying tissue loss.  The examiner found no 
inflammation, edema, or keloid formation, and no 
disfiguration.  The colour of the scar was the same as that 
of surrounding layers of skin.  The examiner diagnosed a scar 
in the left popliteal space, without loss of function due to 
pain.

The noncompensable evaluation assigned the scar that is the 
residual of the veteran's service-connected GSW, left thigh, 
was accorded under Diagnostic Code 7805, which directs that 
the degree of impairment be evaluated based on limitation of 
the function of the body part affected.  The Rating Schedule 
affords compensable evaluations under Diagnostic Codes 5250, 
5251, 5252, and 5253 for, respectively, ankylosis of the hip, 
thigh extension motion limited to five degrees, thigh flexion 
motion limited to 45 degrees, and limitation of thigh 
adduction or rotation motion.  Compensable evaluations are 
also contemplated for scars that are poorly nourished with 
repeated ulceration, under Diagnostic Code 7803, or that are 
tender and painful on objective demonstration, under 
Diagnostic Code 7804.

Effective August 30, 2002, the rating criteria for scars was 
changed.  See Fed. Reg. 49590-49599 (July 31, 2002).  The 
General Counsel of VA has recently held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 7-2003.

In the present case, and as explained above, the RO has not 
given the veteran notice of the new criteria.  However, the 
Board finds that the veteran is not prejudiced by application 
of the revised regulations concerning the evaluation of his 
disability.  This is so because the Board is granting the 
benefit sought on appeal.  Moreover, the Board notes that 
while some of the regulations differ greatly, requiring more 
exact measurements of the scar tissue involved, others do not 
vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  Diagnostic Code 7802 provides that scars 
other than head, face, or neck scars that are superficial and 
do not cause limited motion will be rated as 10 percent 
disabling for areas of 144 square inches or greater.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of the extremities or trunk, will be 
rated separately and combined in accordance with 38 C.F.R. 
§ 4.25, and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7803 notes 
that unstable superficial scars are evaluated as 10 percent 
disabling.  Note (1) following indicates that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7804 provides that 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) following states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) states that in this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation (See 38 C.F.R. § 4.68 of 
this part on the amputation rule).  Diagnostic Code 7805 
directs that other scars shall be rated on the limitation of 
function of the affected part.

In the present case, the veteran has a single scar on his 
left thigh, which was not fully described in the May 2002 VA 
examination reports.  However, a description of the scar, 
including measurement, can be gleaned from the medical 
evidence.  The Board will evaluate the veteran's scar under 
both old and new diagnostic criteria and will apply that 
criteria more advantageous.  Where the evidence is lacking, 
i.e., where the measurement has not been provided and it is 
unclear from the medical records that the requirements could 
not be met based on the evidence present in the record, the 
Board will infer that the basic criteria has been met.

Because the Board is individually analyzing the criteria and 
applying that most favorable, and because the Board is 
inferring the basic criteria is met where the evidence does 
not so provide, the Board finds that evaluating the veteran's 
scar under the new criteria does not render the veteran 
unaware of any issues of which he would have required notice 
in order to submit evidence, argument, or testimony.

Considering all the medical evidence of record, the veteran's 
left thigh scar is described as follows:  an 8 inch by 1 inch 
ragged, healed longitudinal scar in the left popliteal space.

The veteran has only one scar associated with the GSW 
residuals of his left thigh.  In addition, the scar, though 
described as ragged, does not appear to be deep or to involve 
underlying tissue.  Rather, the scar is observed in May 2002 
as having no elevation or depression, or underlying tissue 
loss.  Moreover, the 8 inch by 1 inch scar comprises an area 
of 8 square inches.  Finally, the scar is observed to 
manifest no ulceration or breakdown of skin, inflammation, 
edema, keloid formation, or discolouring in May 2002.  Hence, 
the Board finds that the scar does not meet the criteria for 
a compensable evaluation under Diagnostic Code 7801, 7802, or 
7803 of the new criteria.

Similarly, the examiner found no impairment to specific left 
thigh muscle, bones, nerves, or vascular structures with no 
limitation of activity due to fatigue or inability to move a 
joint in the report of examination for muscles, and no loss 
of function due to pain in the examination for scars.  The 
medical evidence thus shows no manifestation that may be 
evaluated under Diagnostic Code 7805 under either the old or 
the new criteria.

However, the veteran complains of numbness in the May 2002 
report, and while the examiner found no loss of function due 
to pain in the examination for scar, the report of 
examination for muscles reflects a diagnosis characterized by 
manifestations of numbness. 

A compensable, 10 percent, evaluation is therefore warranted 
under both the old and the new criteria, under Diagnostic 
Code 7804, for a scar that is numb.

Accordingly, the Board finds that the criteria are met for a 
compensable, 10 percent evaluation under both the old and new 
criteria, under Diagnostic Code 7804 (2001-2003) for the scar 
that is the residual of the service-connected GSW, left 
thigh.

Manifestations of a disability may be separately, compensably 
evaluated where they create a separate disability neither 
duplicating nor overlapping another condition.  VAOPGCPREC 
23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, as the scar that is the residual 
of the veteran's service connected GSW, left thigh, has been 
described, specifically, as not involving impairment to 
bones, nerves, vascular structures, or specific muscle in the 
left thigh; and as no limitation of motion has been 
attributed to the scar by pain, fatigue, or inability to move 
a joint, there is therefore no symptom that may be considered 
for separate, compensable evaluations under other diagnostic 
codes. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as 
explained above, in the present case, the scar that is the 
residual of the veteran's service-connected GSW, left thigh, 
are not manifested by functional loss due to pain, fatigue, 
or inability to move a joint.  There is no finding in the 
medical evidence of impairment to bones, nerves, vascular 
structures, or specific muscles in the left thigh.  Thus, in 
the present case, DeLuca, supra, and consideration of 
38 C.F.R. § 4.40 and 4.45 do not apply.

After consideration of the evidence, the Board finds that the 
criteria for a compensable, 10 percent, evaluation for scar 
that is the residual of the veteran's GSW, left thigh, with 
small foreign body in popliteal space, are met.  38 C.F.R. 
§ 3.102 (2003).


ORDER

Service connection for bilateral tinnitus is granted.

A 10 percent rating, and no greater, for the residuals of 
GSW, left thigh, small foreign body in popliteal space is 
granted, subject to controlling regulations governing the 
award of monetary benefits.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

As discussed above, the RO did not provide adequate notice 
under VCAA of what evidence the veteran needed to provide in 
order to prevail in his claim for an increased evaluation for 
the residuals of GSW, left thigh, with retained small foreign 
body in popliteal space.  In the foregoing decision, the 
Board granted the maximum benefit it could grant for the scar 
that is the residual under the criteria.  However, the issue 
of entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) must be remanded for appropriate VCAA 
notice and development.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) for the residuals 
of GSW left thigh, with retained small 
foreign body in popliteal space.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for entitlement to 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for the residuals of GSW 
left thigh, with retained small foreign 
body in popliteal space; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for the 
residuals of GSW left thigh, with 
retained small foreign body in popliteal 
space.  The RO should procure duly 
executed authorization for the release of 
private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran by any and all health care 
providers and treatment facilities he 
identifies.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  The RO should refer the veteran's 
claim for extraschedular consideration 
under 38 C.F.R. § 3.321.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for the 
residuals of GSW left thigh, with 
retained small foreign body in popliteal 
space.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



